EXHIBIT 10(s)

 

Board Compensation:

 

Retainer and Fees:

 

Officers of the Company who are Directors do not receive additional compensation
for services as a Director.

 

During May, 2004 through August, 2004, non-employee Directors received
retainers, on an annualized basis, of $12,500 in restricted stock with 100%
vesting after one year and $12,500 in cash payable in four quarterly
installments of $3,125. Effective September, 2004, non-employee Directors
receive annual cash retainers of $25,000.

 

During fiscal 2005 each Director received meeting fees of $1,500 for each Board
of Directors meeting attended. In addition, each member on a Committee was paid
at the rate of $1,500 for each Committee meeting attended, except that the Audit
Committee Chairman received Audit Committee meeting fees of $2,500 for each
meeting attended. During May, 2004 through August, 2004 the Compensation
Committee Chairman received Compensation Committee meeting fees of $1,500 for
each meeting attended. Effective September, 2005 the Compensation Committee
Chairman received Compensation Committee meeting fees of $2,000 for each meeting
attended. Non-committee Directors who are requested in advance to participate in
any Committee meeting are also paid the committee meeting fee. In addition, the
Chief Executive Officer has the discretion to approve payments up to $500 to
non-employee Directors for participation at unofficial meetings of the various
committees of the Board.

 

During fiscal year 2005, each Committee Chairman received an annual fee of
$3,500. Directors are reimbursed for travel and other expenses related to
attendance at Board and Committee meetings.

 

In addition, during fiscal year 2005 the Presiding Director, James B. Nicholson,
received an annual fee of $6,000.

 

The 2004 Stock Plan allows restricted stock grants to non-employee Directors. In
September 2004, the annual non-employee Director stock option grant of 2,500
shares was replaced with a 2,000 share grant of restricted Handleman Company
stock. These shares vest in equal increments over three years. In addition,
non-employee Directors receive a one time stock grant of 500 shares when first
joining the Board. This grant vests 100% three years from the date the Director
first joins the Board

 

The Company has approved a Deferral Plan for Payment of Director Fees which
permits members of the Board of Directors to elect to defer to a future date all
or any portion of their Director fees (including retainer fees, attendance fees
and Committee fees), with interest to be added to deferred amounts with interest
at a rate equal to the Company’s borrowing cost.

 

Under resolutions of the Board of Directors presently in effect, if certain
Corporate, Division or Subsidiary Officers should die while serving in such
capacity, the Company will pay to the surviving spouse, or if there is no
surviving spouse then to the decedent’s estate, the equivalent of one year’s
salary (excluding bonuses) based upon the amount being received by the decedent
at the time of his or her death, in 24 equal monthly installments commencing one
month after death. In the event a Director should die while serving the Company
in such position, the Company shall pay to the deceased’s surviving spouse, or
if there be no surviving spouse to the deceased’s estate, the equivalent of one
year’s cash retainer plus any accrued but unpaid board and committee meeting
fees that the deceased was entitled to receive for such services from the
Company at the time of his or her death, such amount to be paid in a lump sum
one month from the date of death. In addition, the Director’s restricted stock
retainer that the deceased received for services to the Company shall
immediately vest.

 